[Cite as Worthington v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-3750.]

                                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




DAVID WORTHINGTON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2008-01383

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

MAGISTRATE DECISION




        {¶ 1} Plaintiff brought this action alleging negligence. After a trial on the issue
of liability, the court rendered judgment in favor of plaintiff. The case then proceeded to
trial on the issue of damages.
        {¶ 2} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the North Central Correctional Institution (NCCI) pursuant to R.C. 5120.16.
On January 25, 2007, while plaintiff was working as a clerk for a corrections sergeant, a
wall-mounted shelving unit fell and struck plaintiff’s head and right shoulder. Plaintiff
testified that approximately one-half hour later his shoulder began to throb and felt as if
it were “on fire” and as if “a nail” were being driven into his shoulder. Plaintiff testified
that he then visited the NCCI infirmary, where a nurse examined him and gave him a
mild pain reliever, analgesic balm, and an ice pack for his shoulder. Plaintiff testified
that a doctor examined him some time thereafter and prescribed a stronger analgesic
similar to Vicodin for approximately two weeks. According to plaintiff, the pain in his
shoulder persisted, and as a result, he had numerous consultations with orthopedic
Case No. 2008-01383                          -2-                 MAGISTRATE DECISION

specialists, and MRI tests. Plaintiff underwent surgery at The Ohio State University
Medical Center on March 26, 2008.
       {¶ 3} Plaintiff testified that he also suffered an injury to his right shoulder in the
summer of 2004 while playing baseball at NCCI. Plaintiff stated that he was examined
by doctors and subsequently underwent MRI tests. According to plaintiff, that injury left
him unable to lift his right arm above his shoulder. Plaintiff testified that after the 2004
injury, and before the 2007 incident, the pain in his shoulder was dull and would “come
and go,” whereas after the 2007 incident it was more severe and was a “constant ache.”
Plaintiff stated that the pain was especially bad in the morning but that it could be
moderated with over-the-counter pain medications such as ibuprofen.
       {¶ 4} In addition to his own testimony, plaintiff submitted his voluminous inmate
medical record.    Plaintiff points to several documents in the record as evidence of
specific types and varying severity of injuries he suffered as a result of the shelving unit
hitting him on the shoulder. However, plaintiff did not present any expert testimony to
explain the meaning of the various notations contained in the documents in the record.
As such, the court is unable to determine a specific injury proximately caused by the
shelving unit hitting him. Additionally, the court is unable to determine if the pain plaintiff
has experienced since the surgery is a result of the shelving unit striking him or a result
of the 2004 injury or the 2008 surgery itself.
       {¶ 5} However, the court is convinced that the impact of the shelving against
plaintiff’s right shoulder caused a significant increase in the level of pain that he had
experienced prior to the incident. Therefore, the court finds that plaintiff is entitled to
judgment in the amount of $7,000 for the increased pain he experienced between
January 25, 2007, and March 26, 2008, the date of the surgery on his shoulder.
       {¶ 6} Based upon the foregoing, judgment is recommended in favor of plaintiff in
the amount of $7,025, which includes the $25 filing fee.
       A party may file written objections to the magistrate’s decision within 14 days of
Case No. 2008-01383                         -3-                 MAGISTRATE DECISION

the filing of the decision, whether or not the court has adopted the decision during that
14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files objections,
any other party may also file objections not later than ten days after the first objections
are filed. A party shall not assign as error on appeal the court’s adoption of any factual
finding or legal
conclusion, whether or not specifically designated as a finding of fact or conclusion of
law under Civ.R. 53(D)(3)(a)(ii), unless the party timely and specifically objects to that
factual finding or legal conclusion within 14 days of the filing of the decision, as required
by Civ.R. 53(D)(3)(b).



                                          _____________________________________
                                          MATTHEW C. RAMBO
                                          Magistrate

cc:


Jennifer A. Adair                             Richard F. Swope
Assistant Attorney General                    6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor               Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

MR/cmd
Filed July 26, 2010
To S.C. reporter August 11, 2010